Citation Nr: 0908767	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 1, 1992, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, in which the RO 
assigned a 100 percent rating for PTSD effective April 21, 
1993.  This decision was issued to the veteran and his 
service representative in June 1996.  The veteran disagreed 
with this decision in June 2003, seeking an effective date 
earlier than April 21, 1993, for a 100 percent rating for 
PTSD.  He perfected a timely appeal in May 1997.  Because the 
veteran currently resides within the jurisdiction of the RO 
in St. Petersburg, Florida, that facility retains 
jurisdiction over this appeal.

In November 2000, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

In a March 2002 rating decision, the RO assigned an effective 
date of June 1, 1992, for a 100 percent rating for PTSD.  In 
the narrative for this rating decision, the RO noted that 
this was considered a complete grant of benefits on the issue 
of entitlement to an effective date earlier than April 21, 
1993, for a 100 percent rating for PTSD.  This decision was 
issued to the veteran and his service representative on 
May 7, 2003.  As the veteran clearly contends that the 
effective date earlier than June 1, 1992, the March 2002 
decision was not a complete grant of benefits on the issue.  
Thus, the appeal of the May 1996 rating decision remains on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's original claim of service connection for 
PTSD was date-stamped as received by the RO on July 3, 1990.

3.  In a rating decision dated on January 15, 1992, and 
issued to the veteran on February 19, 1992, the RO granted 
service connection for PTSD, assigning a 50 percent rating 
effective February 8, 1990; a temporary 100 percent rating 
due to hospitalization effective June 28, 1990; a 50 percent 
rating effective September 1, 1990; a temporary 100 percent 
rating due to hospitalization effective September 5, 1990; 
and a 70 percent rating effective October 1, 1990.  This 
decision was not appealed and became final.

4.  In statements on a VA Form 21-4138 dated on May 27, 1992, 
and date-stamped as received by the RO on June 1, 1992, the 
veteran requested an increased rating for his service-
connected PTSD.

5.  It is not factually ascertainable that the veteran's PTSD 
first became 100 percent disabling within the one-year period 
prior to June 1, 1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 1992, 
for a 100 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's earlier effective date claim is a 
"downstream" element of the RO's grant of a 100 percent 
rating for service-connected PTSD effective June 1, 1992, in 
the currently appealed rating decision issued in June 1996.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Here, the RO could not have provided pre-adjudication VCAA 
notice for the originating issue of service connection for 
PTSD because that claim was filed in July 1990, well before 
the enactment of the VCAA.

As will be explained below, the evidence does not support 
assigning an effective date earlier than June 1, 1992, for a 
100 percent rating for PTSD.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Because the 
veteran's earlier effective date claim is being denied 
herein, such matters are moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Thus, the Board finds that 
VA met its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

Although complete content-complying notice was not provided 
prior to the June 1996 RO decision which is the subject of 
the current appeal, the claimant has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  His earlier 
effective date claim was readjudicated in Statements of the 
Case issued in May 1997 and February 2004.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Because the veteran's 
earlier effective date claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than June 1, 1992, for a 100 percent rating for 
service-connected PTSD.

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 
(1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred. VA's General Counsel said this section was 
intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of time.

As relevant to the veteran's earlier effective date claim, a 
70 percent rating is assigned under DC 9411 for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), or an inability to establish and maintain effective 
work relationships.  A 100 percent rating is assigned under 
DC 9411 for PTSD with total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello, 3 Vet. App. at 199.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA or evidence 
from a private physician will be accepted as an informal 
claim for benefits.  In the case of examination by VA, the 
date of examination will be accepted as the date of receipt 
of a claim.  The provisions of the preceding sentence apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established, or when a claim specifying the benefit sought is 
received within one year from the date of such examination.  
In the case of evidence from a private physician, the date of 
receipt of such evidence by VA will be accepted as the date 
of the claim.  Id.

The veteran's original claim of service connection for PTSD 
was date-stamped as received by the RO on July 3, 1990.

The veteran's service treatment records show that he was not 
diagnosed as having PTSD during active service.  The 
veteran's service personnel records show that he served in 
Vietnam from June 1968 to June 1969 as a rifleman and light 
weapons infantryman.  He participated in Vietnam 
Counteroffensive Phases IV and V and in an Unnamed Campaign.  
His awards included the Republic of Vietnam Campaign Medal, 
the Vietnam Service Medal, and the Purple Heart.  He received 
a gunshot wound of the right leg in August 1968.  

On private psychiatric evaluation in June 1990, the veteran's 
complaints included difficulty sleeping "for years" and 
hearing voices calling him by name.  Mental status 
examination of the veteran showed ideas of self-reference and 
persecution, suspiciousness of strangers, auditory 
hallucinations, and partially disoriented to time and place.  
The diagnoses included PTSD.

The veteran was hospitalized at a VA Medical Center in 
September 1990 for complaints of restlessness, nightmares, 
flashbacks to Vietnam service, and auditory hallucinations.  
Two days after admission, mental status examination of the 
veteran showed full orientation, thought content dealt mostly 
with frequent flashbacks to his wartime experiences, no 
delusions or homicidal ideations, and admitted thoughts of 
self-harm.  After 21 days in the hospital, mental status 
examination of the veteran showed he was in good contact with 
reality, mentally competent, not suicidal or homicidal, 
although still depressed and complaining of flashbacks.  The 
diagnoses included PTSD.

On evaluation by a board of VA psychiatrists in March 1991, 
the veteran's complaints included anxiety, restlessness, and 
aggressive behavior.  The VA examiner reviewed the veteran's 
claims file, including his service treatment records.  Mental 
status examination of the veteran showed coherent and 
relevant thoughts, no thought disorder, full orientation, 
"floating anxiety is covering his depressive mood," 
admitted suicidal preoccupation, and very little tolerance.  
The diagnoses included PTSD with depression.

As noted above, in a rating decision dated on January 15, 
1992, and issued to the veteran on February 19, 1992, the RO 
granted service connection for PTSD, assigning a 50 percent 
rating effective February 8, 1990; a temporary 100 percent 
rating due to hospitalization effective June 28, 1990; a 
50 percent rating effective September 1, 1990; a temporary 
100 percent rating due to hospitalization effective 
September 5, 1990; and a 70 percent rating effective 
October 1, 1990.

The next relevant correspondence occurred when the veteran 
submitted a signed VA Form 21-4138 dated on May 27, 1992, and 
date-stamped as received by the RO on June 1, 1992.  The 
veteran stated, "I am requesting that I be re-evaluated for 
my service-connected condition (PTSD).  This service-
connected condition has worsened thru-out the years to the 
extent that I have not held a job in the last 3 or 4 years."  
As noted above, the RO treated this as an increased rating 
claim for PTSD.

In response, the RO sent the veteran a letter dated on 
August 12, 1992, asking for evidence that his service-
connected PTSD had worsened.  The veteran responded with a VA 
Form 21-4138 dated on September 10, 1992, and date-stamped as 
received by the RO on September 16, 1992, that he wanted to 
be re-evaluated for his service-connected PTSD based on a 
recent hospital stay.

In statements on a signed VA Form 21-4138 dated on April 26, 
1993, and date-stamped as received by the RO on April 28, 
1993, the veteran requested a 100 percent rating "for my 
recent hospital admission" at the VA Medical Center in San 
Juan, Commonwealth of Puerto Rico ("VAMC San Juan").  "I 
also want to follow up on my pending claim for an increase" 
for PTSD.

In a letter dated on September 11, 1992, and date-stamped as 
received by the RO on January 4, 1994, VAMC San Juan 
certified that the veteran was hospitalized at that facility 
from August 17, 1992, to September 11, 1992, for PTSD.

On VA examination in May 1993, the veteran complained of 
being unable to work and hearing commanding voices.  The VA 
examiner stated that he had reviewed the veteran's inpatient 
records for treatment of PTSD.  The veteran reported 
experiencing very destructive behavior and trying to kill his 
oldest son on 3 separate occasions.  He also had assaulted 
his younger son twice "and for unexplained reasons, he 
dislikes him."  Mental status examination of the veteran 
showed decreased psychomotor activity, full orientation, 
somewhat slurred but coherent and soft speech, and no 
hallucinations or suicidal or homicidal ideation.  The 
diagnoses included PTSD.

In a letter date-stamped as received by the RO on March 21, 
1994, the veteran expressed disagreement with the rating 
assigned for PTSD.  In a letter date-stamped as received by 
the RO on March 21, 1994, the veteran's wife also expressed 
disagreement with the rating assigned for her husband's PTSD.

In a rating decision issued in August 1994, the RO denied an 
increased rating for PTSD.  The veteran disagreed with this 
decision in statements on a VA Form 21-4138 dated on 
November 2, 1994, and date-stamped as received by the RO on 
November 9, 1994.

In a July 1994 letter, VAMC San Juan certified that the 
veteran was hospitalized for 21 consecutive days from April 
21 to May 16, 1993, for treatment of PTSD.

A review of the veteran's Social Security Administration 
(SSA) records, received at the RO in May 1995, shows that he 
was awarded SSA disability benefits for delayed onset PTSD in 
November 1990.

The veteran testified as to the severity of his service-
connected PTSD symptoms at an RO hearing held on October 26, 
1995.

On VA examination in November 1995, the veteran's complaints 
included frustration at being "unable to get rid of the 
memories that he has from his period of combat in Vietnam."  
The VA examiner reviewed the veteran's claims file, including 
his service treatment records.  Mental status examination of 
the veteran showed mostly auditory hallucinations "that are 
directly related to the recurrent memories of the Vietnam 
combat," some suicidal ruminations, no delusions, no overt 
homicidal ideas, and full orientation.  The diagnoses 
included PTSD.

As noted above, in a rating decision dated on May 29, 1996, 
and issued to the veteran and his service representative on 
June 11, 1996, the RO assigned a 100 percent rating for PTSD 
effective April 21, 1993.  The veteran disagreed with this 
decision in statements on a VA Form 21-4138 date-stamped as 
received by the RO on February 25, 1997, in which he 
contended that he was entitled to an effective date of 
March 1, 1990, for the 100 percent rating for PTSD.  He 
perfected a timely appeal in May 1997 when he filed a VA 
Form 9.  Although he requested an RO hearing, the veteran 
failed to report for this hearing in October 1997.

The next relevant correspondence occurred when the veteran 
submitted a signed VA Form 21-4138 date-stamped as received 
by the RO on June 10, 1998.  The veteran contended that he 
had filed a timely notice of disagreement with the February 
1992 rating decision which granted service connection for 
PTSD and assigned a 50 percent rating when he filed his June 
1992 VA Form 21-4138 and requested that his service-connected 
PTSD be re-evaluated.  He contended that the appropriate 
effective date for the 100 percent rating for PTSD should be 
October 1, 1990.  

In response, the RO sent a letter to the veteran and his 
service representative dated on June 11, 1998, in which it 
was noted that a review of all of the evidence in the 
veteran's claims file did not show a valid notice of 
disagreement having been filed prior to November 1994.

In November 2000, the Board remanded the veteran's claim for 
an effective date earlier than April 21, 1993, for a 
100 percent rating for PTSD for consideration of additional 
lay statements he had submitted to VA.

As noted above, in a March 2002 rating decision, the RO 
assigned an effective date of June 1, 1992, for a 100 percent 
rating for PTSD.  In the narrative for this rating decision, 
the RO noted that this was considered a complete grant of 
benefits on the issue of entitlement to an effective date 
earlier than April 21, 1993, for a 100 percent rating for 
PTSD.  This decision was issued to the veteran and his 
service representative on May 7, 2003.   

In a June 2003 statement (incorrectly accepted as a notice of 
disagreement with the March 2002 decision), the veteran 
contended that the appropriate effective date for the 
100 percent rating for PTSD was January 1, 1990.  He 
contended that he was not notified of the January 1992 rating 
decision, which granted service connection for PTSD and 
assigned a 50 percent rating, until he visited the RO in San 
Juan in May 1992.  At that time, he filed his appeal.  

The next relevant correspondence occurred when the veteran 
submitted an undated letter which was date-stamped as 
received by the RO on November 19, 2003.  In this letter, the 
veteran and his wife contended that their first appeal was 
filed in the summer of 1992 "when for the first time we knew 
that I had a 70% since 1990."

In statements on a VA Form 9, dated on February 25, 2004, and 
date-stamped as received by the RO on March 4, 2004, the 
veteran contended that he was entitled to an effective date 
of October 1, 1990, for the 100 percent rating for PTSD.  He 
also contended that he was being penalized for "someone 
else's error" in not assigning the correct effective date.

The Board finds that the preponderance of the evidence is 
against assigning an effective date earlier than June 1, 
1992, for a 100 percent rating for PTSD.  As noted above, in 
a rating decision dated on January 15, 1992, and issued to 
the veteran on February 19, 1992, the RO granted service 
connection for PTSD, assigning a 50 percent rating effective 
February 8, 1990; a temporary 100 percent rating due to 
hospitalization effective June 28, 1990; a 50 percent rating 
effective September 1, 1990; a temporary 100 percent rating 
due to hospitalization effective September 5, 1990; and a 
70 percent rating effective October 1, 1990.  Despite the 
veteran's assertions to the contrary, there is no evidence 
that he did not receive the January 1992 rating decision or 
that it was returned to VA as undeliverable by the Postal 
Service.  See generally Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (applying a presumption of regularity to the 
mailing of rating decisions); Ashley v. Derwinski, 2 Vet. 
App. 307, 308 (1992) (same).  Further, the January 1992 
rating decision was the decision originally granting 
compensation for his PTSD.  Had he not received the decision 
granting him benefits, he could not have known to request in 
June 1992 that his PTSD be reevaluted.  Nonetheless, the 
January 1992 rating decision was sent to the veteran's then-
current address of record and was not returned as 
undeliverable.

After the January 1992 rating decision was promulgated, the 
veteran then submitted a VA Form 21-4138 dated on May 27, 
1992, and date-stamped as received by the RO on June 1, 1992.  
He has contended that his June 1992 VA Form 21-4138 
constituted a notice of disagreement with the February 1992 
rating decision.  In fact, a review of the veteran's June 
1992 VA Form 21-4138 shows that he requested that his 
service-connected PTSD be reevaluated but did not disagree 
with the ratings assigned for PTSD.  In statements on a VA 
Form 21-4138 date-stamped as received by the RO on 
September 16, 1992, the veteran again requested that his 
service-connected PTSD be reevaluated based on a recent 
hospitalization but still did not disagree with the ratings 
assigned for PTSD.  The veteran also referred to a pending 
increased rating claim for PTSD in statements on a VA 
Form 21-4138 date-stamped as received by the RO on April 26, 
1993.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  38 C.F.R. § 20.201 
(1991).  While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  Id.  Here, there is nothing in 
the June 1992 statement indicating a desire for appellate 
review.  The veteran simply requested that his service-
connected PTSD be reevaluated.  The Board notes that the 
veteran first expressed disagreement with the February 1992 
rating decision in the letter date-stamped as received by the 
RO on March 21, 1994.  The March 1994 letter was received 
well after the one-year period had expired for initiating an 
appeal of the February 1992 rating decision.  See 38 C.F.R. 
§ 19.26.  

There is no evidence that the veteran expressed disagreement 
with the February 1992 rating decision, which granted service 
connection for PTSD and assigned a 50 percent rating, within 
one year of the date of that decision (or by February 19, 
1993).  Because the veteran did not initiate a timely appeal, 
the February 1992 rating decision became final.  Id.  
Instead, the evidence shows that the veteran requested an 
increased rating for PTSD in his June 1, 1992, statement.  
Given the foregoing, and because the evidence does not show 
that the veteran's service-connected PTSD first became 
totally disabling within the one-year period prior to June 1, 
1992, the Board finds that the preponderance of the evidence 
is against an effective date earlier than June 1, 1992, for 
the 100 percent rating for PTSD.  


ORDER

Entitlement to an effective date earlier than June 1, 1992, 
for a 100 percent rating for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


